Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered July 9, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The officers’ *105accounts of the transaction were plausible, generally consistent, and corroborated by the recovery of drugs and money from defendant.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Sullivan, Lerner and Gonzalez, JJ.